Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 1 of 25 PageID #: 172




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  VOTERS FOR ANIMAL RIGHTS,

                                      Plaintiff,                    MEMORANDUM & ORDER
                                                                    19-CV-6158 (MKB)
                             v.

  D’ARTAGNAN, INC. and D’ARTAGNAN LLC,

                                      Defendants.
  ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

          Plaintiff Voters for Animal Rights commenced the above-captioned action on October

 31, 2019, against Defendants D’Artagnan, Inc. and D’Artagnan, LLC, alleging that Defendants

 misled consumers in violation of sections 349 and 350 of the New York General Business Law

 (“GBL”) by deceptively marketing their foie gras products as originating from humanely treated

 ducks, which injured Plaintiff by (1) setting back its organizational mission to reduce demand for

 foie gras and obtain the passage of laws banning its sale, and (2) requiring it to spend money and

 resources to counter Defendants’ misleading messages. (Compl., Docket Entry No. 1.)

 Defendants moved to dismiss the Complaint, arguing that Plaintiff had not alleged that it had

 suffered an injury cognizable under sections 349 and 350. 1 The Court referred the motion to

 Magistrate Judge Roanne L. Mann for a report and recommendation. (See Order dated May 14,

 2020.) By report and recommendation dated July 15, 2020, Judge Mann recommended that the

 Court dismiss the Complaint (the “R&R”). (R&R, Docket Entry No. 24.) Judge Mann



          1
          (Defs.’ Letter Mot. to Dismiss (“Defs.’ Mem.”), Docket Entry No. 21; Pl.’s Mem. in
 Opp’n to Defs.’ Mot. (“Pl.’s Mem.”), Docket Entry No. 20; Defs.’ Reply in Supp. of Defs.’
 Mem. (“Defs.’ Mot. to Dismiss Reply”), Docket Entry No. 22.)
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 2 of 25 PageID #: 173




 determined that Plaintiff has not established that it has suffered an injury because the harm

 Plaintiff described was derivative of injuries suffered by consumers and therefore not cognizable

 under sections 349 and 350. (Id. at 1, 17–18.) On July 29, 2020, Plaintiff filed objections to the

 R&R, and on August 12, 2020, Defendants responded. (Pl.’s Obj. to R&R (“Pl.’s Obj.”), Docket

 Entry No. 25; Defs.’ Reply in Opp’n to Pl.’s Obj. (“Defs.’ Reply”), Docket Entry No. 26.)

         For the reasons explained below, the Court adopts the R&R and dismisses the Complaint.

    I.   Background

         The Court assumes the truth of the factual allegations in the Complaint for the purposes

 of deciding Defendants’ motion and also assumes the parties’ familiarity with the facts set forth

 in the R&R. The Court provides only a summary of the relevant facts.

           a.   The Complaint

         Plaintiff is “a nonprofit organization dedicated to advancing the interests of citizens who

 support animal protection.” (Compl. ¶ 6.) Plaintiff alleges that Defendants sell foie gras

 produced by force-feeding ducks in conditions that “[n]umerous veterinarians, scientists, and

 government-appointed research bodies” consider objectively inhumane. (Id. ¶¶ 2–3, 23; see also

 id. ¶¶ 23–44, 76, 79, 97.) In addition, Plaintiff alleges that Defendants mislead consumers by

 advertising that they raise ducks in humane conditions, when in fact Defendants’ “production

 practices [are] inconsistent with how a reasonable consumer would understand” the statements in

 their advertising. (Id. ¶ 25; see also id. ¶¶ 4, 8–22, 66–68.) Plaintiff contends that Defendants’

 misleading advertising has been effective in changing consumer attitudes towards a ban on foie

 gras production, “has directly decreased the effectiveness of [Plaintiff’s] efforts to reduce foie

 gras consumption,” and has required Plaintiff to expend its resources to counter Defendants’

 misrepresentations. (Id. ¶¶ 81–84.) In support, Plaintiff alleges that studies show that consumers



                                                   2
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 3 of 25 PageID #: 174




 “are willing to pay more for products that they believe come from humanely treated animals”

 and “that these consumers’ concerns apply specifically to ducks raised for foie gras.” (Id. ¶¶ 57–

 64.)

         Plaintiff claims that Defendants’ conduct violates sections 349 and 350 of the GBL, 2 (id.

 ¶ 5), and seeks declaratory and injunctive relief, (id. ¶ 6).

             b.   The pre-motion letters and conference

         In December of 2019, Defendants moved for a pre-motion conference in anticipation of

 their motion to dismiss. (Letter dated Dec. 26, 2019, Docket Entry No. 16.) Defendants argued

 that Plaintiff had not suffered any injury that would allow it to sue under sections 349 or 350 of

 the GBL because it was neither a consumer nor a competitor and was asserting an injury that was

 “merely derivative of an injury to consumers.” (Id. at 2.) Defendants also argued that if the

 Court allowed the case to proceed, “an[y] advocacy group that opposes a product or service”

 would be able to “use the judicial system to drag a business into court whenever the group takes

 issue with an aspect of its advertising of the very product or service that the advocacy group

 would never buy,” (id. at 1–2), inviting “a ‘tidal wave of litigation against businesses that was

 not intended by the [l]egislature.’” (Id. at 2 (quoting Blue Cross & Blue Shield of N.J., Inc. v.

 Philip Morris USA Inc., 3 N.Y.3d 200, 207 (2004)) (citing City of New York v. Smokes-

 Spirits.Com, Inc., 12 N.Y.3d 616, 621–623 (2009)).)




         2
           Section 349 of the GBL prohibits “[d]eceptive acts or practices in the conduct of any
 business, trade[,] or commerce or in the furnishing of any service in this state,” and contains a
 private right of action for “any person who has been injured by reason of any violation of this
 section.” GBL § 349(a), (h). Section 350 of the GBL prohibits “[f]alse advertising in the
 conduct of any business, trade[,] or commerce or in the furnishing of any service in this state.”
 Id. § 350. Section 350-e(3) of the GBL provides for a private right of action for “[a]ny person
 who has been injured by reason of any violation of [section 350].” Id. § 350-e(3).
                                                    3
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 4 of 25 PageID #: 175




        In response, Plaintiff argued that New York already “recognizes standing for non-profit

 organizations in consumer protection cases” and that it was injured when consumers were misled

 by Defendants’ statements. (Letter dated Jan. 6, 2019, at 2–3, Docket Entry No. 17.) Plaintiff

 also argued that it could bring claims under sections 349 and 350 “[a]s a bona fide non-profit

 organization” on behalf of the class of consumers who supported the humane treatment of

 animals, and further argued that it incurred an actionable, nonderivative injury pursuant to

 section 349 when customers were unfairly misled about foie gras. (Id. at 3 (citing N. State

 Autobahn, Inc. v. Progressive Ins. Grp. Co., 953 N.Y.S.2d 96, 105 (App. Div. 2012)).)

        The Court held a pre-motion conference on January 29, 2020. (Tr. of Pre-Mot. Conf.

 dated Jan. 29, 2020 (“PMC Tr.”) 1, Docket Entry No. 21-1.) The Court clarified that the parties

 disputed one element of Plaintiff’s section 349 and 350 claims, namely, whether Defendants’

 alleged misrepresentations had caused Plaintiff to suffer an injury cognizable under the statute.

 (Id. at 4, 6.) Defendants argued that Plaintiff “did not suffer an injury that the New York State

 Legislature recognizes as redressable and covered by [s]ection 349.” (Id. at 7.) Relying on Blue

 Cross and Smokes-Spirits, Defendants argued that Plaintiff’s injury was not redressable because

 it was derivative of any injury to consumers. (Id. at 7–8.) In response, Plaintiff argued that

 Defendants’ “falsely advertising the great benefits of [their] product” directly injured Plaintiff

 because Plaintiff’s purpose as a nonprofit organization was to prevent people from buying foie

 gras, and Defendants’ effective messaging “defeat[ed]” Plaintiff’s advocacy efforts and required

 them to use additional resources to counter Defendants’ advertising. (Id. at 8–10.) The Court

 noted Defendants’ reliance on Blue Cross and Smokes-Spirits and the distinction that Plaintiff

 was attempting to make but did “not opin[e] as to whether Plaintiff [was] right or not” because

 “[the Court had not] sufficiently delved into the law to know that.” (Id. at 12.)



                                                   4
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 5 of 25 PageID #: 176




           c.   Defendants’ motion to dismiss

        Defendants moved to dismiss on the ground that Plaintiff had not suffered a cognizable

 injury under sections 349 and 350 and had therefore failed to state a claim. (Defs.’ Mem.) In

 support, Defendants argued that Plaintiff was neither a consumer of Defendants’ products nor a

 direct competitor, therefore its alleged injury was derivative of consumers’ exposure to the

 alleged misleading statements and not actionable under New York law, (id. at 1, 4), because

 Plaintiff was “injured only to the extent that consumers [were] misled by [Defendants’]

 advertising,” (id. at 7). Defendants argued that “[i]f the result were otherwise, then any

 advocacy group could claim an injury against any business it chose to spend its resources

 opposing.” (Id. at 2; see Defs.’ Mot. to Dismiss Reply 5.)

        Plaintiff argued in opposition that it was injured when Defendants undermined its

 advocacy and therefore, “its injuries were not ‘solely . . . a result of injuries sustained by another

 party.’” (Pl.’s Mem. 4 (quoting M.V.B. Collision, Inc. v. Allstate Ins. Co., 728 F. Supp. 2d 205,

 218 (E.D.N.Y. 2010)).) It argued that Defendants’ “misleading representations . . . undermine

 [Plaintiff’s] efforts” because “[r]esearch commissioned by the foie gras industry specifically

 shows that consumers who support a ban on foie gras production may change their views, to

 oppose such legislation, once they are exposed to misleading pro-industry messaging.” (Id. at 3.)

 Therefore, Defendants’ actions undermined Plaintiff’s advocacy and required it to spend more

 money and resources “to counteract [Defendants’] deceptive marketing.” (Id.) Plaintiff also

 argued that individuals other than consumers or direct competitors could have standing under

 section 349 and that it suffered a cognizable injury under section 349 because, unlike the

 plaintiffs in Blue Cross and Smokes-Spirits, it was injured when the instant consumers were

 misled. (Id. at 4.) In addition, Plaintiff argued that other states that have allowed advocacy



                                                   5
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 6 of 25 PageID #: 177




 organizations to bring lawsuits in similar circumstances had not seen a “tidal wave” of litigation,

 and further, Plaintiff’s circumstances were “relatively unique” because it had concrete evidence

 that Defendants’ advertisements made its advocacy less effective. (Id. at 5 (quoting M.V.B.

 Collision, Inc., 728 F. Supp. 2d at 218).)

            d.   The R&R

        Judge Mann recommended that the Court grant Defendants’ motion to dismiss because

 Plaintiff had not stated a cognizable injury under sections 349 and 350. (R&R 1, 17–18.)

        The parties agreed that the only disputed issue was whether Plaintiff had suffered an

 injury as a result of Defendants’ allegedly deceptive act or practice. 3 Judge Mann noted that the

 plain text of sections 349 and 350 does not explain what constitutes an actionable injury or what

 persons are covered by either statute, and therefore she reviewed the legislative history. (Id. at

 6–7.) After a review of the legislative history, Judge Mann concluded that “[s]tatements made in

 support of and against the passage of the proposed amendments show that legislators intended

 for individual consumers to use the private right of action on their own behalf” and that the

 legislators who enacted sections 349 and 350 had not contemplated the type of action Plaintiff

 sought to bring. (Id. at 8.) In addition, Judge Mann determined that the legislative history

 “demonstrates a concerted effort to limit the scope of the provisions” to prevent “a deluge of

 lawsuits.” (Id. at 9–10.) Judge Mann concluded that “courts should be reluctant to embrace a

 broad interpretation of what constitutes a cognizable ‘injury’ under sections 349 and 350 of the

 GBL.” (Id. at 10.)




        3
           To state a claim under either section 349 or 350, Plaintiff had to allege that Defendants
 “engaged in (1) consumer-oriented conduct that is (2) materially misleading and that (3) plaintiff
 suffered injury as a result of the allegedly deceptive act or practice.” (R&R 5 (quoting Orlander
 v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015)).)
                                                  6
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 7 of 25 PageID #: 178




        Judge Mann also reviewed the leading New York Court of Appeals cases to address the

 injury requirement of section 349, 4 Blue Cross and Smokes-Spirits, both of which Defendants

 relied upon to argue that Plaintiff failed to assert an injury. (Id. at 10–12.) Judge Mann found

 that “the rationale of each of [these] decisions strongly suggests that [P]laintiff has failed to

 assert an injury that is sufficiently direct to satisfy sections 349 and 350 of the GBL.” (Id. at 12.)

 In determining “whether [P]laintiff’s injuries ([its] purported expenditures to counteract

 [Defendants’] misleading statements) arise solely as a result of injuries sustained by consumers,”

 that is, “foie gras customers in New York State,” Judge Mann relied on the New York Court of

 Appeals’ “extensive[] discuss[ion] [of] section 349(h)’s prohibition against recovery for a

 plaintiff’s ‘derivative injuries.’” (Id.) Judge Mann noted that the New York Court of Appeals

 explained that “[a]n injury is indirect or derivative when the loss arises solely as a result of

 injuries sustained by another party.” (Id. (alteration in original) (citing Blue Cross, 3 N.Y.3d at

 207).) She concluded that Plaintiff’s injuries were derivative because, as Defendants argued, “if

 [Defendants] were not reaching any consumers with [their] advertising, then [Plaintiff] would

 not feel compelled to ‘expend resources’ attempting to dissuade those consumers from




        4
            Although Blue Cross and Smokes-Spirits only discuss section 349, because these claims
 have the same elements, the Court engages in the same analysis when evaluating Plaintiff’s
 section 350 claims. See Duran v. Henkel of Am., Inc., 450 F. Supp. 3d 337, 346 (S.D.N.Y. 2020)
 (“The standard for recovery under [GBL] § 350, while specific to false advertising, is otherwise
 identical to [s]ection 349.” (quoting Denenberg v. Rosen, 897 N.Y.S.2d 391, 395 (App. Div.
 2010))); Daniel v. Mondelez Int’l, Inc., 287 F. Supp. 3d 177, 186 (E.D.N.Y. 2018) (“With an
 exception not relevant here, ‘[t]he standard for recovery under . . . [section] 350, while specific
 to false advertising, is otherwise identical to section 349.’” (footnote omitted) (alterations in
 original) (quoting Goshen v. Mut. Life Ins. Co. of N.Y., 98 N.Y.2d 314, 324 n.1 (2002))); Plavin
 v. Grp. Health Inc., 35 N.Y.3d 1, 10 (2020) (“We have explained that, to state a claim under
 sections 349 or 350, ‘a plaintiff must allege that a defendant has engaged in (1) consumer-
 oriented conduct that is (2) materially misleading and that (3) [the] plaintiff suffered injury as a
 result of the allegedly deceptive act or practice.’” (quoting Koch v. Acker, Merrall & Condit Co.,
 18 N.Y.3d 940, 941 (2012))).
                                                    7
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 8 of 25 PageID #: 179




 purchasing foie gras,” making Plaintiff’s injury derivative of the injury to consumers. (Id. at 13

 (quoting Defs.’ Mem. 6).) Judge Mann rejected as unavailing the distinction that Plaintiff

 attempted to make between “‘injuries resulting from consumer deception’ and those ‘resulting

 solely from consumer injury’” by attempting to distinguish Blue Cross and Smokes-Spirits as

 involving injuries dependent on consumer injuries and by arguing that the injuries in this case are

 independent of any consumer injuries. (Id. at 13–14 (quoting Pl.’s Mem. 4–5).)

        In addressing Plaintiff’s argument that this case is similar to Casper Sleep, 5 Judge Mann

 disagreed, because in Casper Sleep, the district court stated that that the plaintiff Casper Sleep

 was injured by misleading statements that “dissuaded [consumers] from buying Casper

 mattresses.” (Id. at 14.) Judge Mann reasoned that “the injury alleged in the case at bar —

 expenditures that [Plaintiff] opted to make — bears no resemblance to the ‘diversion of trade’

 injury in Casper Sleep, where the deception of consumers directly caused the plaintiff to suffer a

 loss, whatever the plaintiff’s response to that deception.” (Id.) To decide otherwise would

 suggest that “any organization that opts to spend its resources persuading consumers to boycott a

 product or service” had incurred an injury under sections 349 and 350 of the GBL, and would

 invite “a deluge of analogous lawsuits.” (Id. at 14–15.)

        Judge Mann found that none of the other cases Plaintiff cited were persuasive because

 they concerned injuries to competitors, representational standing (and Plaintiff did not sue on

 behalf of its members), or different laws in a different jurisdiction. (Id. at 16.) Judge Mann



        5
            In Casper Sleep, the court held that the plaintiff was harmed under section 349 the
 instant a consumer was dissuaded from buying one of the plaintiff’s mattresses, even if the
 consumer did not ultimately purchase a mattress from a competitor. Casper Sleep, Inc. v.
 Mitcham, No. 16-CV-3224, 2016 WL 7188788, *2 (S.D.N.Y. Nov. 14, 2016) (“It is the
 withholding of trade, rather than any consumer’s subsequent purchase of a competitor’s product,
 that produces [the] plaintiff’s injury, and thus that injury is direct, rather than derivative of an
 injury to consumers.”).
                                                   8
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 9 of 25 PageID #: 180




 distinguished a New York Supreme Court case, In re Opioid Litigation, in which the Supreme

 Court of New York, Suffolk County, held that the plaintiffs (counties in the state of New York)

 could bring a section 349 action against non-competitor pharmaceutical manufacturers who

 allegedly engaged in “deceptive marketing campaigns [that] created a public health crisis within

 the plaintiff counties, leading to substantial increases in opioid addiction, abuse, overdose[,] and

 death among residents.” (Id. at 17 (quoting In re Opioid Litig., INDEX No. 400000/2017, 2018

 N.Y. Misc. LEXIS 2428, at *73 (Sup. Ct. June 18, 2018)).) She noted that the opinion “did not

 elaborate on its departure from Blue Cross” and “involved a host of injuries to the plaintiff

 counties,” and therefore did not provide a basis for concluding that Plaintiff had a cognizable

 injury in light of decisions counseling otherwise. 6 (Id.)

            e.   Plaintiff’s objections to the R&R

        In its objections to the R&R, Plaintiff makes several arguments to support its claim that it

 incurred cognizable injuries from Defendants’ actions. (Pl.’s Obj.)

        First, Plaintiff contends that its injuries are direct and not derivative. (Id. at 4–11.)

 Plaintiff asserts that Judge Mann erred by focusing exclusively on Blue Cross and Smokes-

 Spirits, which involved injuries distinguishable from Plaintiff’s injuries and which the Court

 indicated at the pre-motion conference were distinguishable from the facts of this case. 7 (Id. at




        6
           Although Plaintiff had not sought leave to amend, Judge Mann recommended that
 leave to amend should not be granted “given the futility of any attempt to plead a cognizable
 injury.” (R&R 17 n.9.)
        7
           Contrary to Plaintiff’s assertion, (Pl.’s Obj. 4), the Court did not hold at the pre-motion
 conference that Blue Cross and Smokes-Spirits were not dispositive. By “not opining as to
 whether Plaintiff [was] right or not” about the distinction Plaintiff was attempting to make
 between this case and Blue Cross and Smokes-Spirits because the Court had not “sufficiently
 delved into the law,” (PMC Tr. 12), the Court was declining to rule in the absence of full briefing
 rather than stating that those precedents were inadequate.
                                                   9
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 10 of 25 PageID #: 181




  4.) Plaintiff argues that the injuries it asserts are direct injuries cognizable under sections 349

  and 350 because (1) Plaintiff was directly injured when Defendants’ misleading advertisements

  decreased support for its mission (unlike Blue Cross and Smokes-Spirits, where several steps

  intervened between the defendant’s acts and the plaintiff’s alleged injury), (2) section 349 had

  been applied outside the context of direct competitors, (3) Defendants’ misleading

  advertisements directly injured Plaintiff by forcing it to expend additional resources to counteract

  their harmful effects, as in In re Opioid Litigation, which, Plaintiff argues, contrary to the R&R,

  did address the derivative injury rule, and (4) Plaintiff’s injuries are analogous to those

  recognized under the consumer protection laws of other states, which were considered in Blue

  Cross, and under Article III precedent on standing. (Id. at 5–10.) In addition, Plaintiff argues

  that Judge Mann erred by failing to consider all of Plaintiff’s injuries because Plaintiff

  “suffer[ed] a direct loss of support for its mission as a result of [Defendants’] marketing,” which

  frustrated Plaintiff’s institutional “purpose to prohibit the sale and production of foie gras.” (Id.

  at 10–11.) Instead, Judge Mann only discussed Plaintiff’s increased expenditures and

  misunderstood the nature of nonprofit organizations when she characterized those expenses as

  voluntary. (Id. at 11 & n.6.)

         Second, Plaintiff argues that Judge Mann erred by concluding, without evidence, that a

  “tidal wave” of litigation would result if the Court recognized direct injuries to public interest

  organizations under section 349. (Id. at 12.) In support of this argument, Plaintiff contends that

  it could “point to consumer research specifically demonstrating that [its] advocacy efforts are

  undermined by the precise messages that are contained in Defendants’ advertisements,” which

  — as the Court recognized at the pre-motion conference — was not necessarily true for other

  organizations. (Id.)



                                                    10
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 11 of 25 PageID #: 182




         Third, Plaintiff argues that the legislative history of sections 349(h) and 350-e(3) shows

  that proponents intended to expand individual remedies against deceptive business practices, and

  that the language was carefully drafted not to limit “the class of plaintiffs who may sue or the

  type of injury that may be redressed.” 8 (Id. at 13–14.) Finally, Plaintiff asks that it be permitted

  to amend the Complaint if the Court adopts the R&R. (Id. at 15.)

         In response, Defendants argue that Plaintiff’s objections repeat its arguments made in

  opposing the motion to dismiss and that the Court should adopt the R&R in full for the reasons

  set forth by Judge Mann. (Defs.’ Reply.) Defendants also argue that the legislative history does

  not support Plaintiff’s argument that it suffered a cognizable injury and that in the forty years

  since a private right of action was enacted, no attorney has tried to use the statute against an

  ideological adversary. (Id. at 3.) Finally, Defendants ask that the Court dismiss the Complaint

  without leave to amend. (Id. at 5–6.)

    II. Discussion

        a.   Standards of review

                    i.   Report and recommendation

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

  or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

  28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

  recommendation, the district court reviews de novo the parts of the report and recommendation

  to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

  2015). The district court may adopt those portions of the recommended ruling to which no




         8
            Judge Mann’s recommendation is based on whether Plaintiff asserted a cognizable
  injury, (R&R 15–16), not on whether Plaintiff is a “person” covered by the text of the statute.
                                                   11
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 12 of 25 PageID #: 183




  timely objections have been made, provided no clear error is apparent from the face of the

  record. See John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

  (E.D.N.Y. Nov. 24, 2015) (applying clear error when no objections to the magistrate judge’s

  report and recommendation were filed). The clear error standard also applies when a party

  makes only conclusory or general objections. Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and

  file specific written objections to the [magistrate judge’s] proposed findings and

  recommendations.”); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018)

  (“Merely referring the court to previously filed papers or arguments does not constitute an

  adequate objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc.,

  313 F.3d 758, 766 (2d Cir. 2002))); Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

  (holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

  court”).

         Whether clear error review or de novo review applies when an objecting party reiterates

  the arguments made to the magistrate judge is unclear. While the Second Circuit has suggested

  that clear error review is appropriate if a party’s objection to a magistrate judge’s report and

  recommendation repeats arguments already presented to and considered by the magistrate judge,

  see Mario, 313 F.3d at 766 (“Merely referring the court to previously filed papers or arguments

  does not constitute an adequate objection under either Fed. R. Civ. P. 72(b) . . . .”), the Second

  Circuit has more recently stated that it is “skeptical” that the clear error standard would be

  appropriate when the objection is based on a previously asserted argument, see Moss v. Colvin,

  845 F.3d 516, 520 n.2 (2d Cir. 2017) (“[W]e are skeptical that clear error review would be

  appropriate in this instance, where arguably ‘the only way for [the plaintiff] to raise . . .

  arguments [on that point] [was] to reiterate them.’” (third and fourth alterations in original)



                                                    12
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 13 of 25 PageID #: 184




  (quoting Watson v. Geithner, No. 11-CV-9527, 2013 WL 5441748 (S.D.N.Y. Sept. 27, 2013))

  (citing 28 U.S.C. § 636(b)(1))); see also Harewood v. N.Y.C. Dep’t of Educ., No. 18-CV-5487,

  2021 WL 673476, at *6 (S.D.N.Y. Feb. 22, 2021) (“[W]hen the objections simply reiterate

  previous arguments or make only conclusory statements, the court should review such portions

  of the report only for clear error.” (first citing Dickerson v. Conway, No. 08-CV-8024, 2013 WL

  3199094, at *1 (S.D.N.Y. June 25, 2013); and then citing Kirk v. Burge, 646 F. Supp. 2d 534,

  538 (S.D.N.Y. 2009))); Castorina v. Saul, No. 19-CV-991, 2020 WL 6781078, at *1 (S.D.N.Y.

  Nov. 18, 2020) (“While courts in this [d]istrict sometimes state that objections that ‘simply

  reiterate [the] original arguments’ merit only clear error review, this rule lacks support in either

  28 U.S.C. § 636(b)(1)(C) or Rule 72(b)(2) of the Federal Rules of Civil Procedure. The Second

  Circuit has expressed similar skepticism.” (alteration in original) (citation omitted)).

                    ii.   Motion to dismiss

         In reviewing a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a court must construe the complaint liberally, “accepting all factual allegations in the

  complaint as true[] and drawing all reasonable inferences in the plaintiff’s favor.” Kim v. Kimm,

  884 F.3d 98, 103 (2d Cir. 2018) (quoting Chambers v. Time Warner Inc., 282 F.3d 147, 152 (2d

  Cir. 2002)); see also Tsirelman v. Daines, 794 F.3d 310, 313 (2d Cir. 2015) (quoting Jaghory v.

  N.Y. State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir. 1997)). A complaint must plead “enough

  facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,




                                                    13
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 14 of 25 PageID #: 185




  678 (2009)). Although all allegations contained in the complaint are assumed to be true, this

  tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

             b.   Unopposed portions of the R&R

         Defendants do not object to the R&R’s findings that Plaintiff has sufficiently alleged

  misleading, consumer-oriented conduct, satisfying the first two elements of a section 349 or 350

  claim. (See Defs.’ Reply.) Nor does either party object to the R&R’s conclusion that the statutes

  are ambiguous and that the legislative history is relevant to their interpretation. 9 Having

  reviewed these recommendations for clear error and finding none, the Court adopts these

  recommendations pursuant to 28 U.S.C. § 636(b)(1).

             c.   Plaintiff has not alleged a cognizable injury under sections 349 or 350

         Plaintiff’s asserted injuries are derivative of injuries to consumers, not direct injuries, and

  therefore do not support a claim under either section 349 or 350 of the GBL.

         “When sitting in diversity jurisdiction and determining New York state law claims,

  [federal courts] must apply ‘the law of New York as interpreted by the New York Court of

  Appeals.’” Deutsche Bank Nat’l Tr. Co. v. Quicken Loans Inc., 810 F.3d 861, 865 (2d Cir. 2015)

  (quoting Licci ex rel Licci v. Lebanese Canadian Bank, SAL, 739 F.3d 45, 48 (2d Cir. 2013) (per

  curiam)); see also Lehman XS Tr., Series 2006-GP2 v. GreenPoint Mortg. Funding, Inc., 916

  F.3d 116, 124 (2d Cir. 2019) (same); Goodlett v. Kalishek, 223 F.3d 32, 36 (2d Cir. 2000)

  (explaining that this Court’s “obligation . . . is to apply New York law as the New York Court of

  Appeals would apply it”).




         9
            The Court also notes that while Plaintiff argues that Blue Cross and Smokes-Spirits are
  distinguishable, (Pl.’s Obj. 4), it does not dispute how the R&R describes the holdings of those
  cases or the fact that they provide some guidance as to what constitutes an injury for purposes of
  assessing claims pursuant to sections 349 and 350.
                                                   14
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 15 of 25 PageID #: 186




         GBL section 349 prohibits “[d]eceptive acts or practices in the conduct of any business,

  trade or commerce or in the furnishing of any service in this state.” GBL § 349. GBL section

  350 prohibits “[f]alse advertising in the conduct of any business, trade or commerce or in the

  furnishing of any service in this state.” GBL § 350. To assert a claim under either section, “a

  plaintiff must allege that a defendant has engaged in (1) consumer-oriented conduct that is

  (2) materially misleading and that (3) [the] plaintiff suffered injury as a result of the allegedly

  deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (citing

  Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 941 (2012)); see also Chufen Chen v.

  Dunkin’ Brands, Inc., 954 F.3d 492, 500 (2d Cir. 2020) (quoting Maurizio v. Goldsmith, 230

  F.3d 518, 521 (2d Cir. 2000)) (stating the elements of a section 349 claim). 10 The New York

  Court of Appeals has explained that injuries that are too remote or derivative of a consumer’s

  injuries are not cognizable injuries. Blue Cross, 3 N.Y.3d at 208 (holding “that a third-party

  payer has no standing to bring an action under [GBL section] 349 because its claims are too

  remote” and “that what is required [under section 349] is that the party actually injured be the

  one to bring suit”); Smokes-Spirits, 12 N.Y.3d at 622–23 (holding that the plaintiff could not

  bring a section 349 claim that was “entirely derivative of injuries that it alleges were suffered by

  misled consumers” and that an allegation of “but-for cause” was insufficient to state a section

  349 claim).

         In Blue Cross, the court held that an insurer could not sue a tobacco company that



         10
              Because the parties only dispute whether Plaintiff has pled a cognizable injury, the
  Court only addresses this issue. (Pl.’s Obj. 1 (“For the reasons set forth below, the Court should
  not adopt the [R&R’s] conclusions and should instead recognize that [Plaintiff] has alleged a
  cognizable injury under GBL §§ 349 and 350.”); Defs.’ Reply 2 (focusing solely on whether
  Plaintiff alleged a cognizable injury and stating that “[i]ndeed, there is only so much that can be
  written about [Plaintiff’s] inability to allege a cognizable injury, and the R&R correctly disposed
  of each of [Plaintiff’s] arguments”).)
                                                    15
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 16 of 25 PageID #: 187




  “misrepresented the dangers of smoking and engaged in a campaign to encourage consumers to

  smoke” even though the plaintiff insurer was required to bear the increased medical costs that

  resulted, because the plaintiff insurer’s claims were “too remote” and derivative of consumers’

  injuries. 3 N.Y.3d at 206–08. The plaintiff argued that “in enacting [section] 349, the

  [l]egislature intended to . . . permit recovery for derivative injuries,” but the Court of Appeals

  found no legislative history indicating an intent by the legislature to permit the plaintiff’s theory

  of recovery and it “warned against ‘the potential for a tidal wave of litigation against businesses

  that was not intended by the [l]egislature.’” Id. at 206–07 (quoting Oswego Laborers’ Local 214

  Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 26 (1995)). In Smokes-Spirits, the

  Second Circuit certified the question of whether New York could sue tobacco companies under

  section 349 under the theory that the defendants had misrepresented internet purchases of

  cigarettes as tax-free and New York consumers had bought them, depriving the state of tax

  revenue. Smokes-Spirits, 12 N.Y.3d at 618–19. The Court of Appeals determined that such an

  injury is not cognizable because the City’s claim — like the claim in Blue Cross — was indirect

  even though the City had been financially injured. Id. at 623 (“If a plaintiff could avoid the

  derivative injury bar by merely alleging that its suit would somehow benefit the public, then the

  very ‘tidal wave of litigation’ that we have guarded against since Oswego would loom ominously

  on the horizon.”). The Court of Appeals found that the claim was indirect because the City’s

  injury relied on the harm suffered by the allegedly deceived consumers, stating that “had the

  allegedly deceived consumers not been improperly induced to purchase defendants’ cigarettes

  then the City would have no claim to lost tax revenue.” Id. at 622.

         Plaintiff fails to allege a direct injury because the consumers, not Plaintiff, are allegedly

  being misled and injured by Defendants’ representations. Plaintiff’s alleged injury — the



                                                   16
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 17 of 25 PageID #: 188




  additional expenses it incurs to combat Defendants’ harmful advertisement to consumers who

  would not support 11 foie gras if given accurate information, (Compl. ¶¶ 57–64, 84–86, 90–91) —

  is too remote and indirect, similar to the alleged harm suffered by the plaintiff City in Blue

  Cross, in which the City alleged that it had been harmed by the additional expenses it incurred

  treating cigarette smokers who had been misled by the defendant’s advertising and the Court of

  Appeals found that these expenses were not the type of injuries covered by sections 349 and 350.

  In Blue Cross, the Court of Appeals instructed that “[a]n injury is indirect or derivative when the

  loss arises solely as a result of injuries sustained by another party.” Blue Cross, 3 N.Y.3d at 207.

  As in Blue Cross, Plaintiff’s injury necessarily relies on the injuries sustained by consumers —

  that is, consumers’ deception by Defendants’ advertising. Plaintiff’s injuries — the loss of

  consumer support and additional advertising and campaign-related expenses to garner support —

  only occur if consumers are first misled and deceived by Defendants’ conduct. The additional

  expenses Plaintiff may incur as a consequence of Defendants’ advertising messages are expenses

  incurred by Plaintiff in its effort to cure the harm inflicted on the consumers who were misled

  about foie gras production by Defendants’ actions. Unless and until consumers are misled by

  Defendants’ conduct, there is no injury to Plaintiff. See Smokes-Spirits, 12 N.Y.3d at 622

  (“[H]ad the allegedly deceived consumers not been improperly induced to purchase [the]

  defendants’ cigarettes then the City would have no claim to lost tax revenue.” (citing Blue Cross,

  3 N.Y.3d at 207)). Thus, Plaintiff cannot suffer an injury independently of the consumers’




         11
             The Court uses the word “support” because, as Plaintiff notes, there are many
  positions between purchasing foie gras and voting to ban its sale. (See Pl.’s Obj. 6 (“[Plaintiff]
  was injured when the ads decreased support for [Plaintiff’s] work, even if no consumer ever
  acted on that misinformation by purchasing [Defendants’] foie gras. Indeed, many individuals
  exposed to the ads (who have subsequently decreased their support for [Plaintiff’s] work) may
  not be foie gras consumers at all.”).)
                                                   17
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 18 of 25 PageID #: 189




  injury. Therefore, unlike Casper Sleep where the defendant’s conduct directly affected the

  plaintiff by causing business to be diverted from the plaintiff, see Casper Sleep, Inc. v. Mitcham,

  No. 16-CV-3224, 2016 WL 7188788, at *2 (S.D.N.Y. Nov. 17, 2016) (“It is the withholding of

  trade, rather than any consumer’s subsequent purchase of a competitor’s product, that produces

  [the] plaintiff’s injury, and thus that injury is direct, rather than derivative of an injury to

  consumers.”), Defendants’ conduct has no effect on Plaintiff unless it impacts consumers,

  making Plaintiff’s injury derivative.

          The Court is not persuaded by Plaintiff’s arguments that certain cases and the legislative

  history of sections 349 and 350 mandate a different result.

                     i.   The cases Plaintiff relies on are distinguishable

          None of the cases on which Plaintiff relies support its efforts to distinguish the facts of

  this case from those deemed derivative in Blue Cross and Smokes-Spirits because those cases

  involved direct harms to a business, rather than harms to consumers that subsequently caused a

  business to incur increased costs. See Casper Sleep, Inc., 2016 WL 7188788, at *2; N. State

  Autobahn, Inc., 953 N.Y.S.2d at 102; M.V.B. Collision, Inc., 728 F. Supp. 2d at 219. In Casper

  Sleep, the district court held that the plaintiff mattress company could state a section 349 claim

  based on the defendants’ allegedly misleading claims that they were providing “independent and

  unbiased” mattress reviews, when “[i]n fact, [the defendants’ reviews were] intended to sell

  mattresses made by [a defendant’s] affiliates.” Casper Sleep, Inc. v. Mitcham, 204 F. Supp. 3d

  632, 636 (S.D.N.Y. 2016) (first alteration in original). Even if the consumers never bought from

  a competitor, the district court found that “the withholding of trade . . . produce[d] [the]

  plaintiff’s injury.” Casper Sleep, Inc., 2016 WL 7188788, at *2. Unlike Plaintiff in this case,

  the plaintiff in Casper Sleep was directly harmed because the defendants’ false claims to be



                                                     18
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 19 of 25 PageID #: 190




  unbiased reviewers were the direct cause of the plaintiff’s loss of revenue. In this case, the

  connection between Defendants’ actions and Plaintiff’s asserted injury is more tenuous.

  Defendants’ actions cause consumers to believe their foie gras was ethically produced and that

  foie gras in general can be humanely produced. Plaintiff then combats these beliefs with more

  costly advocacy. Unlike in Casper Sleep, Defendants’ actions do not target Plaintiff directly —

  Defendants are not misrepresenting Plaintiff’s organization in a manner that causes Plaintiff to

  lose supporters. Defendants’ alleged misrepresentations about foie gras production affect public

  opinion, which in turn affects how Plaintiff allocates resources to fulfill its organizational

  mission.

         The facts of this case are likewise distinguishable from North State Autobahn, Inc. In

  North State Autobahn, the Appellate Division held that the plaintiff repair shop stated a section

  349 claim when it alleged that the defendant insurance companies made misrepresentations that

  induced customers to take their business elsewhere. N. State Autobahn, Inc., 953 N.Y.S.2d at 99.

  The defendants had “engaged in deceptive conduct which misled customers of the plaintiffs and

  other independent shops into believing that they must have their vehicles repaired at repair shops

  that were members of the [repair plan].” Id. at 102. Thus, the plaintiff’s injury — diversion of

  customers — was direct, unlike Plaintiff’s injury in this case, which was inflicted by Defendants’

  misrepresentations to consumers about foie gras generally. Similarly, in M.V.B. Collision,

  customers were steered away from a plaintiff auto repair shop by the defendant insurance

  company with specific, targeted misrepresentations about the plaintiff’s facility. M.V.B.

  Collision, Inc., 728 F. Supp. 2d at 211 (describing alleged misrepresentations that the

  defendant’s agents made to customers, including that the plaintiff “was a ‘bad facility that was

  engaged in price gouging and illegal activities’”). In North State Autobahn and M.V.B.



                                                   19
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 20 of 25 PageID #: 191




  Collision, both involving vehicle repair shops, the plaintiff businesses were directly injured when

  consumers were steered away because the defendants allegedly made misrepresentations about

  the plaintiffs’ businesses. Plaintiff’s allegations in this case are that Defendants have allegedly

  made misrepresentations about a topic relevant to Plaintiff’s organizational purpose,

  misrepresentations that could affect consumers who would otherwise support Plaintiff’s views on

  foie gras, and that the assumed change in consumer sentiment — not anything Defendants have

  said about Plaintiff or its business practices — resulted in injury to Plaintiff. 12

          In summary, the three cases Plaintiff cites are distinct from the facts in this case, in which

  Plaintiff’s harm results from the harm suffered by consumers. See Frintzilas v. DirecTV, LLC,

  731 F. App’x 71, 72 (2d Cir. 2018) (finding that the plaintiff landlords could not sue the

  defendant companies under section 349 for “presenting [tenants] with a misleading consent

  form” to install hardware in apartments because the landlords’ alleged injuries were “purely

  contingent on harm to” the tenants deceived into signing up for the defendants’ services and

  therefore were derivative (quoting Smokes-Spirits, 12 N.Y.3d at 622)).

                     ii.   The legislative history supports rather than undermines the Court’s
                           decision

          Nor does the legislative history of sections 349 and 350 support Plaintiff’s argument that



          12
             Plaintiff also relies on the state Supreme Court’s decision in In re Opioid Litigation to
  argue that the Court should find that its injuries are direct rather than derivative and therefore
  cognizable under sections 349 and 350. (Pl.’s Obj. 8.) However, in light of the controlling Court
  of Appeals decisions in Blue Cross and Smokes-Spirits, the Court declines to follow In re Opioid
  Litigation to the extent that it can be read as inconsistent with those two cases. See In re Opioid
  Litig., INDEX No. 400000/2017, 2018 N.Y. Misc. LEXIS 2428, at *72–73, *91–92 (Sup. Ct.
  Jun. 18, 2018) (finding that “to the extent the manufacturer defendants urge the application of the
  rule barring recovery of indirect or derivative injuries sustained by others,” the plaintiff counties,
  who were mandated payors of a portion of the state’s Medicaid expenses and suffered direct
  financial loss from the increased demand for medical care caused by the opioid epidemic, were
  “not simply seeking to recoup medical and drug costs incurred by their employees and Medicaid
  beneficiaries”).
                                                     20
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 21 of 25 PageID #: 192




  it has suffered a cognizable injury.

         The legislative history of sections 349 and 350 reflects an intent to “protect the consumer

  against fraudulent business practices.” 13 (Bill Jacket, L. 1980, ch. 346, at 6 (Signing Statement

  by Governor Hugh L. Carey).) Proponents of the legislation believed it would “give the

  individual consumer the right to seek judicial redress for injury incurred by reason of a violation

  of [s]ection 349.” (Id. at 10 (Letter from Joseph L. Bruno); id. at 11–12 (Letter from Gene

  DeSantis); id. at 13–14 (Letter from Jose E. Serrano)).

         As Plaintiff argues, by creating a private right of action in sections 349 and 350, the state

  legislature sought to expand individual remedies against deceptive business practices that the

  Attorney General lacked resources to address. (R&R 9–10 (collecting legislators’ statements);

  Pl.’s Obj. 13–15.) However, proponents of the legislation also considered the burdens imposed

  by this new private right of action, including the risk of a flood of litigation, and drafted the

  statutes to be interpreted with “[c]ommon sense” in mind. 14 (Id. at 10 n.4 (quoting Richard A.



         13
             The Court cites to the bill jacket, which is not consecutively paginated or available on
  a major legal reporter, and uses the pagination of the copy submitted to the Court. The Court
  notes that opponents of the legislation were concerned that consumer class actions would harm
  business interests in the state, and a class-action provision was removed from an earlier draft of
  the statute to mitigate that concern. (Bill Jacket, L. 1980, ch. 346, at 10–14 (Letter from Joseph
  L. Bruno; Letter from Gene DeSantis; Letter from Jose E. Serrano.) Opponents of the bill also
  suggested that the availability of damages and attorneys’ fees to prevailing litigants would
  motivate individuals to pursue “previously untried theories of deception.” (See id. at 26 (Letter
  from William D. Hassett).)
         14
             Based on the consideration of the legislators, Judge Mann properly considered and
  determined that the likely increase in litigation weighed against recognizing Plaintiff’s injuries as
  cognizable. (R&R 14–15.) In addition, contrary to Plaintiff’s objections, Judge Mann did
  consider whether a loss of support for Plaintiff’s organizational mission was an independent
  injury actionable under the statute, (id. at 13–15), and decided that injury to Plaintiff’s mission
  was derivative of injury to consumers who had been misled by Defendants’ advertising, (id. at
  13). Judge Mann also noted the potential increase in litigation as one factor that weighed against
  a finding that an advocacy organization such as Plaintiff could allege an injury based on harm to
  its mission. (Id. at 14–15.)
                                                    21
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 22 of 25 PageID #: 193




  Givens, Practice Commentaries, N.Y. G.B.L. § 349, at 573 (McKinney 2004)).) Thus, the

  legislative history suggests a balance between allowing individual plaintiffs to seek relief while

  limiting the potential for mass litigation. (See Bill Jacket, L. 1980, ch. 346, at 8 (Letter from

  Joseph L. Bruno identifying class actions as one potential burden).)

                    iii. Plaintiff’s argument that it is a uniquely situated organization does
                         not support its claim of direct injury

         Plaintiff’s argument that the Court should find its injury cognizable because (1) few

  organizations are prepared to follow in its footsteps, (Pl.’s Obj. 12), and (2) it has unusually

  strong evidence that Defendants’ advertising affects its mission, (id.), are not persuasive because

  Plaintiff provides no reason to explain why similar organizations will not adopt similar litigation

  strategies in the future. Plaintiff alleges that it has strong evidence that Defendants’ advertising

  affects its mission. (Id.) However, that argument is similar to the unsuccessful arguments of the

  plaintiff in Smokes-Spirits. 12 N.Y.3d at 622. In that case, every consumer’s purchase of

  cigarettes using the defendant’s website caused a financial injury to the plaintiff, but the court

  nevertheless found that the harm to the plaintiff was derivative because the plaintiff’s injury

  arose out of injury to third parties — the deceived consumers. Id. Even though every injury to a

  consumer resulted in a loss of revenue to the plaintiff, the alleged injury was still indirect and did

  not give rise to a claim. Id. at 622–23. Similarly, even if consumers exposed to Defendants’

  allegedly misleading advertising are significantly more likely to change their views on foie gras

  in a way that harms Plaintiff’s mission, the effect of Defendants’ advertising is on the consumer,

  not Plaintiff, whose harm in turn derives from that of the consumer.

                    iv. Judge Mann did not rely on Plaintiff’s status as a nonprofit
                        organization

         Judge Mann did not rely on Plaintiff’s identity as a nonprofit advocacy organization in

  recommending that the Court find that Plaintiff’s injury is not cognizable under sections 349 and

                                                   22
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 23 of 25 PageID #: 194




  350. (R&R 15–16 (“[W]hile plaintiff is right to focus on the nature of the claim asserted rather

  than on the status of the plaintiff, the question before this [c]ourt is not whether a non-profit,

  advocacy, or lobbying organization is per se precluded from bringing suit . . . . Rather, the

  [c]ourt’s conclusion that plaintiff has not asserted a cognizable injury is predicated on the precise

  harms to [Plaintiff] alleged in the Complaint.”).) Judge Mann did not recommend dismissing

  because of Plaintiff’s status as a nonprofit organization but because the injury Plaintiff alleged

  was derivative. While Plaintiff suggests that sections 349 and 350 were intended to provide a

  remedy for “an ‘unrestricted class of permissible plaintiffs,’” (id. at 14 (quoting Joseph Thomas

  Moldovan, Note, New York Creates a Private Cause of Action to Combat Consumer Fraud:

  Caveat Venditor, 48 Brook. L. Rev. 509, 520 n.34, 527 n.66 (1982))), the Court of Appeals has

  held that sections 349 and 350 do not apply to derivative injuries, and the Court finds Plaintiff’s

  injuries to be derivative. See Blue Cross, 3 N.Y.3d at 206. Therefore, Plaintiff’s argument that

  any class of plaintiff can bring a section 349 or 350 claim had no bearing on Judge Mann’s

  decision.

                    v.   Plaintiff’s additional arguments do not undermine this conclusion

         Finally, Plaintiff argues that (1) other states’ consumer protection laws and (2) principles

  underlying Article III standing should be a guide in interpreting sections 349 and 350. (Pl’s Obj.

  8–10.) Those sources of authority might be useful to the Court if better sources were

  unavailable, but binding New York Court of Appeals precedent interpreting the injury prong of

  sections 349 and 350 provides sufficient guidance to reach a conclusion in this case. See

  Deutsche Bank Nat’l Tr. Co., 810 F.3d at 865 (explaining that federal courts “determining New

  York state law claims . . . must apply ‘the law of New York as interpreted by the New York

  Court of Appeals’” (quoting Licci, 739 F.3d at 48)). Moreover, the legislative history, the state-



                                                    23
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 24 of 25 PageID #: 195




  court decisions, and the decisions of other district courts interpreting sections 349 and 350

  provide the context necessary for the Court to conclude that the Court of Appeals would not find

  that Plaintiff has suffered an injury cognizable under either statutory provision. See Travelers

  Ins. Co., 14 F.3d at 119 (listing sources to which district courts may look, including legislative

  history and Appellate Division decisions, in resolving any ambiguity in Court of Appeals

  caselaw in a diversity action).

            d.   Leave to amend would be futile

         The Court denies leave to amend as futile because the problems with the Complaint are

  substantive and cannot be cured by amendment. See Grullon v. City of New Haven, 720 F.3d

  133, 140 (2d Cir. 2013) (“Leave to amend may properly be denied if the amendment would be

  ‘futil[e].’” (alteration in original) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962))); Pyskaty

  v. Wide World of Cars, LLC, 856 F.3d 216, 224–25 (2d Cir. 2017) (“Futility is a determination,

  as a matter of law, that proposed amendments would fail to cure prior deficiencies or to state a

  claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” (quoting Panther Partners

  Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012))).

         Plaintiff’s pleading establishes that its injury is derivative and therefore not actionable

  under sections 349 or 350, and amending the Complaint to add additional facts would not correct

  that substantive legal defect.




                                                   24
Case 1:19-cv-06158-MKB-RLM Document 27 Filed 03/25/21 Page 25 of 25 PageID #: 196




    III. Conclusion

        For the foregoing reasons, the Court adopts the R&R and dismisses the action.

  Dated: March 25, 2021
         Brooklyn, New York

                                                    SO ORDERED:


                                                         s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                               25
